Citation Nr: 1415296	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran has a current disability of low back degenerative joint disease.

2.  There was no in-service injury or disease of the low back.

3.  Symptoms of low back degenerative joint disease were not chronic in service.

4.  Symptoms of low back degenerative joint disease were not continuous after service separation.

5.  Low back degenerative joint disease did not manifest to a compensable degree within one year following separation from service.

6.  The Veteran's low back degenerative joint disease is not related to service.


CONCLUSION OF LAW

Low back degenerative joint disease was not incurred in active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In an October 2008 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection for a low back disorder, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in March 2009, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration records, and the Veteran's statements.  

The Board finds that a VA examination or opinion is not necessary in order to decide the claim for service connection for a low back disorder.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Because the weight of the evidence demonstrates that the Veteran had no in-service low back injury or disease, and no symptoms, complaints, or treatment related to the low back during service, or until several years after service separation, there is no duty to provide a VA medical examination.  Absent credible evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Absent a finding of an injury, event, disease, or symptoms in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted. 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).


Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis

The Veteran asserts that the current low back disorder is the result of a low back disorder that developed while serving on active duty.  Specifically, the Veteran contends that the low back disorder is due to lifting boxes and kitchen supplies as a chef, and carrying weapons, gear, and other provisions while serving in Vietnam.  See February 2010 VA Form 9.

Initially, the Board finds that the Veteran has a current diagnosis of low back DJD.  VA treatment records from November 2013 list a medical history that includes DJD of the spine and chronic low back pain.  DJD in the lumbar facet joints was first diagnosed during VA treatment in April 2008.

After reviewing all the evidence in this case, the Board finds that the weight of the evidence, both lay and medical, is against finding a low back injury or disease in service.  As noted above, the Veteran asserted that he injured his back while lifting boxes as a chef, and while carrying combat gear during service in Vietnam.  

Service treatment records appear to be complete.  Service treatment records do not include any report of low back injury or disease, or complaints, symptoms, or treatment for a low back injury or disorder during service.  The May 1973 service separation examination report reflects a normal clinical evaluation of the spine and the Veteran's denial of a history or complaints of recurrent back pain in the accompanying report of medical history.  

The service treatment records, which appear complete, reflect that the Veteran was treated for other disorders during service, of which he did complain and seek treatment, though he did not report a back injury or complaints of a back disorder.  Such disorders include plantar warts and urethral discharge while in service, and reported a history of foot trouble, venereal disease, leg cramps, and eye trouble on the May 1973 report of medical history.  Thus, in consideration of the other evidence included in the service treatment records, it is likely that any back injury or problems would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a back injury weighs against finding an in-service low back injury or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

In this context, the Board also finds that the Veteran engaged in combat with the enemy during service.  Consistent with the Veteran's statement from the February 2010 VA Form 9, the DD Form 214 reflects that the Veteran served in Vietnam for five months and received the Combat Infantryman Badge.  Thus, the Board finds that the Veteran is credible to report carrying weapons, gear, and other provisions while serving in Vietnam.  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  As noted above, the Veteran asserts that his current low back disorder is related to carrying weapons and other gear as an infantryman in Vietnam; however, the Veteran has not asserted that he suffered a back injury while engaged in combat with the enemy.  

Additionally, service treatment records do not reflect any relevant injury or trauma during combat, and the Veteran did not report a history of such in the May 1973 report of medical history or during the May 1973 service separation examination.  Review of VA and private treatment records does not reveal a reported history that includes a back injury related to combat in Vietnam, and such an assertion was made for the first time as part of the February 2010 VA Form 9.  Thus, the finding of combat with the enemy establishes the in-service event of combat, but does not provide for a specific finding that is "consistent with the circumstances, conditions, or hardships of such service," such as sustaining a back injury while engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Clyburn v. West, 12 Vet. App. 296, 303 (1999) (noting that a combat finding establishes only the in-service injury element of service connection, not the nexus requirement); Wade v. West, 11 Vet. App. 302, 305 (1998); Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  Thus, in consideration of the factors above, the Board finds that there was no in-service injury or disease of the low back.

Similarly, the Board finds that symptoms of low back DJD were not chronic in service.  Service treatment records do not include any complaints, symptoms, or treatment related to the low back.  The May 1973 service separation examination did not reveal any spinal abnormalities, and in the May 1973 report of medical history the Veteran denied a history of recurrent back pain.  Although as part of the current claim for compensation the Veteran has suggested that DJD is related to service duties, he has not stated that symptoms of DJD were chronic in service, a fact he is competent to report.  See February 2010 VA Form 9.  Thus, on review of all the evidence, lay and medical, the weight of the evidence is against finding that symptoms of low back DJD were chronic in service.

The Board next finds that symptoms of low back DJD were not continuous after service separation.  Service treatment records include post-service medical examinations for the Army National Guard.  Among these records, clinical evaluations of the spine were normal in December 1974, March 1979, and June 1983, and the Veteran denied recurrent back pain in the reports of medical history that correspond to each clinical evaluation.  VA treatment records include a July 2008 neurosurgery consultation note, wherein the Veteran reported that chronic low back pain began in 1986.  A similar history was reported in a treatment note from March 1991, when the Veteran discussed a motor vehicle accident that occurred over years prior, and resulted in chronic low back pain.  Although the Veteran suggested that DJD is related to service duties, he has not stated that symptoms of DJD have been continuous since service separation, a fact that he is competent to report.  See February 2010 VA Form 9.  As the lay history and findings recorded in treatment records tends to show that low back pain did not develop until several years after service separation in June 1973, the weight of the evidence is against finding that symptoms of DJD have been continuous since service separation.

Within this same context, the Board finds that low back DJD did not manifest to a compensable degree within one year of service separation.  As noted above, DJD was first diagnosed in April 2008, almost 35 years after service separation.

As the evidence shows no chronic symptoms of low back DJD in service, continuous symptoms of low back DJD since service separation, or manifestation of low back DJD to a compensable degree within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that low back DJD is not related to service.  Post-service treatment records weigh against finding that there is a relationship between the current low back disability and service.  As noted above, clinical evaluations of the spine after service were normal in December 1974, March 1979, and June 1983, and the Veteran denied recurrent back pain in the reports of medical history that correspond to each clinical evaluation.  

Other evidence indicates that the Veteran sustained a series of back injuries after service, which tends to show a more immediate, non-service-related etiology of the current low back disability than service.  A VA treatment note from July 2008 relating to chronic low back pain includes a history that the pain began in 1986, which is, notably, nearly 13 years after service separation in 1973.  The Veteran presented for back pain treatment again in October 2008 following a post-service automobile accident.  Private treatment in March 1992 addressed a "residual back problem" which the Veteran related back to "a previous work-related injury" that 

was left unresolved.  See Dr. W.N. April 1992 orthopedic treatment letter.  A VA treatment note from October 1992 describes a history of "multiple back injuries," with the most recent in April 1990.  A May 1991 VA treatment notes a (post-service) motor vehicle accident two years prior, with chronic low back pain beginning in approximately 1990.  Post-service treatment records do not indicate an onset date of low back pain prior to 1983, and also point to even later motor vehicle accidents and onset of back pain and problems.  Especially probative is the Veteran's own denial of history or complaints of back symptoms in the June 1983 report of medical history, and several treatment notes after that date that include a history of low back pain relating to post-service injuries that occurred after June 1983.

In consideration of the history described above, which includes both lay reports and medical history for treatment purposes, the Board finds that the Veteran's later February 2010 assertion of low back pain related to service, which was made for compensation purposes rather than for treatment is not credible.  This statement is inconsistent with, and outweighed by, the earlier, more contemporaneous medical histories provided by the Veteran, including for treatment purposes, as to how and when low back pain had its onset.  The more recent assertion had not been made previously during service separation or when reporting medical history for treatment purposes, and was not asserted until the Veteran perfected his appeal for service connection.  The evidence does not demonstrate that the Veteran has the medical training, knowledge, or experience necessary to render a competent medical opinion relating DJD to service, especially in this context, where the Veteran has a history of post-service back injuries, including at least one work-related accident and at least two motor vehicle accidents.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  


For these reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's low back DJD is directly related to active service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


